572 F.2d 136
Thomas F. STROTHER, Plaintiff-Appellant,v.EXXON CORPORATION, Exxon Pipeline Co. and/or Exxon Pipeline,Inc., Defendants-Appellees.
No. 77-2695Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 26, 1978.

Aaron Frank McGee, Eunice, La., for plaintiff-appellant.
E. Burt Harris, I. David Warner, III, New Orleans, La., for defendants-appellees.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
The appeal is DISMISSED without prejudice to a future appeal following the district court's review of the magistrate's report and entry of final judgment by the district court.  Kendall v. Davis, 569 F.2d 1330 (CA5, 1978).



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I